DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communications filed on January 14, 2022 and January 25, 2022. Amendments to claims 2-4, 9-11, 16-18 and 22-24 in the communications filed on January 14, 2022, and amendments to claims 2, 3, 9, 10, 16 and 22 in the communications filed on January 25, 2022 have been entered. The eTerminal Disclaimer (eTD) filed on January 25, 2022 have been entered. The filing of the eTD obviates a potential Double Patent rejections w.r.t the parent application (SN: 14/331,106 – US Patent 9,990,620). Rejections made in the Non-Final office action mailed on October 15, 2021 have been withdrawn in view of the proposed amendments (See also Examiner initiated interview Summary of January 20, 2022). Claims 2-5, 7-12, 14-19 and 21-24 are pending in this application. 
Allowable Subject Matter
2.	Claims 2-5, 7-12, 14-19 and 21-24 are allowed.
3.	The following is an Examiner’s statement of reasons for allowance in view of 35 USC § 101.
	The features in the independent claims of “detecting, by a first payment application of a first user device, an interaction between the first user device and an object, wherein the first user device is associated with a first user account of a first user; determining, by the first payment application and based on the interaction, a purchase request, for a purchase of a product through the first user account; presenting, by the first payment application on the first user device, a first user interface for confirming the purchase, wherein the first user interface includes a share payment selector for sharing the purchase with one or more other users; in response to receiving 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	 (a) Sharma, Piyush (US Pub. 2018/0082283 A1) discloses a data processor implemented process for making a payment from a shared payment card is provided. The data processor implemented process includes a user device, including at least one computing device being configured to make a payment from a shared payment card, a data processor implemented process for authorizing a shared card payment, a data processor implemented process for conducting a payment transaction made with a shared card, a card association entity system, including at least one computing device being configured to authorize a shared card payment, a card association entity system including at least one computing device being configured to conduct a payment transaction made with a shared card, a data processor implemented process for performing a shared card payment transaction, and a payment system, including at least one computing device being configured to perform a shared card payment transaction.
	(b) Van Os et al. (US Pub. 2018/0335928 A1) discloses user interfaces for managing peer-to-peer transfers. In some examples, a device provides user interfaces for initiating and managing transfers. In some examples, a device provides user interfaces corresponding to completed transfers. In some examples, a device provides user interfaces for providing visually distinguishable message object appearances based on message designation. In some examples, a device provides user interfaces for activating accounts for accepting and sending transfers. In some examples, a device provides user interfaces for exchanging accounts for use in a transfer. In some examples, a device provides user interfaces for splitting transfers between two or more accounts. In some examples, a device provides user interfaces for generating and displaying a transfers history list. In some examples, a device provides user interfaces for voice-activation of transfers. In some examples, a device provides visual or haptic feedback corresponding to a transfer operation. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

January 27, 2022